Exhibit 10.1
TRANSITION AGREEMENT
     THIS TRANSITION AGREEMENT (this “Agreement”) is made and entered into on
November 16, 2009 (the “Effective Date”) by and between Michael H. Campbell
(“Campbell”) and Fair Isaac Corporation (the “Company”), a Delaware corporation.
BACKGROUND
     A. Campbell has been employed by the Company and currently serves as the
Company’s Chief Operating Officer, pursuant to a Letter Agreement, dated
October 12, 2007, as amended on June 30, 2008 (the “Letter Agreement”).
     B. The Company and Campbell entered into an Amended and Restated Management
Agreement dated June 30, 2008 (the “Management Agreement”).
     C. In connection with, and as a condition of the Letter Agreement, the
Company and Campbell entered into a Proprietary Information and Inventions
Agreement (the “PIIA”).
     D. The Company and Campbell have agreed that Campbell will resign from his
positions with the Company on the terms set forth in this Agreement.
     E. The parties are mutually concluding their employment relationship
amicably, but mutually recognize that such a relationship may give rise to
potential claims or liabilities.
     F. The parties desire to resolve issues between them and confirm the
separation arrangements under the Letter Agreement, and they have agreed to a
full settlement of such issues, as set forth in this Agreement.
     NOW THEREFORE, in consideration of the mutual promises and provisions
contained in this Agreement, the Release and the Second Release referred to
below, the parties, intending to be legally bound, agree as follows:
AGREEMENTS
1. Employment Termination. Campbell hereby confirms his resignation as an
officer of the Company as of the Effective Date. Campbell further confirms his
resignation as an employee of the

 



--------------------------------------------------------------------------------



 



Company effective December 31, 2009, unless earlier terminated in accordance
with paragraph 4 below. Campbell’s last day of employment, whether on or before
December 31, 2009, shall be referred to herein as the “Separation Date.”
2. Release and Second Release by Campbell. At the same time that Campbell
executes this Agreement, he shall also execute a Release in the form attached to
this Agreement as Exhibit A (the “Release”), in favor of the Company and its
affiliates, divisions, committees, directors, officers, employees, agents,
predecessors, successors and assigns. If Campbell remains employed with the
Company through December 31, 2009, and, if on or within 21 days after the
Separation Date Campbell executes and thereafter does not rescind in accordance
with its terms a second release in the form of Exhibit B (the “Second Release”),
then Campbell will be eligible for consideration under the Letter Agreement as
set out in paragraph 5 below. This Agreement will not be interpreted or
construed to limit the Release or the Second Release in any manner. The
existence of any dispute respecting the interpretation of this Agreement or the
alleged breach of this Agreement will not nullify or otherwise affect the
validity or enforceability of the Release or the Second Release.
3. Transition Period.
     a. Duties. For the period beginning on the Effective Date and ending on the
Separation Date (the “Transition Period”), Campbell shall retain his current job
title; however, during the Transition Period, Campbell’s responsibilities and
duties shall be limited to such duties as requested by the Company, which may
include, without limitation, reasonably assisting with ongoing matters on which
he worked prior to the Transition Period, reasonably facilitating a smooth
transition of his prior responsibilities, and reasonably cooperating with the
Company as set forth in paragraph 12 below. Campbell shall devote such time as
is reasonably necessary to complete his responsibilities hereunder during the
Transition Period and be generally available to the Company. Campbell shall not
act as an employee, contractor, consultant or in any other capacity for any
other entity other than the Company during the Transition Period, except with
the advance written consent of the Chief Executive Officer of the Company.

2



--------------------------------------------------------------------------------



 



     b. Compensation. During the Transition Period, Campbell will continue to
receive his regular base salary at the same base salary rate in effect for
Campbell on the Effective Date, paid in accordance with the Company’s regular
payroll practices and schedule, and will participate in other employee benefits
programs and plans in accordance with the terms of such programs and plans;
provided, however, that as of the Effective Date Campbell will not be eligible
for (1) additional equity grants, or (2) payment under any bonus or incentive
plans or programs of the Company for the 2009 or 2010 fiscal years. For the
avoidance of doubt, Campbell shall continue to accrue vacation time during the
Transition Period and be paid for his accrued unused vacation time as of the
Separation Date.
4. Early Termination of Employment. Campbell and the Company agree that
Campbell’s employment with the Company will automatically terminate on
December 31, 2009 without further action by either party, except that his
employment will end (and the Separation Date will be) earlier if (a) Campbell
rescinds or attempts to rescind the Release, (b) Campbell violates any material
written policy of the Company, or (c) the Company notifies Campbell of his
material breach of the terms of this Agreement, the Release, or the PIIA and, if
curable, such breach is not cured by Campbell within three (3) days of actual
receipt by him of the Company’s notification to Campbell of the breach.
5. Second Release.
     a. Severance Benefits under Letter Agreement. If Campbell (i) remains
employed with the Company through December 31, 2009, (ii) signs the Second
Release in accordance with paragraph 2 above, (iii) does not rescind the Second
Release in accordance with its terms, and (iv) has not breached his obligations
under this Agreement, the Release, the Second Release or the PIIA, then the
Company will provide Campbell the following consideration, as provided for and
in accordance with the “Severance” paragraph of the Letter Agreement:

  (1)   The Company will pay Campbell as severance pay an amount equal to one
(1) times the sum of (a) Campbell’s annual base salary at the rate in effect on
the Separation Date plus (b) the total incentive bonus payments paid to Campbell
within the twelve-month period preceding the Separation Date.

3



--------------------------------------------------------------------------------



 



  (2)   The Company will, for a period of twelve months following the Separation
Date, allow Campbell to continue to participate in any insured group health and
group life insurance plan or program of the Company (but not any self-insured
medical expense reimbursement plan within the meaning of Section 105(h) of the
Internal Revenue Code) at the Company’s expense, to the extent Campbell is a
participant in such plans as of the Separation Date; however, if participation
in any such plan is barred, the Company will arrange to provide Campbell with
substantially similar insured coverage at its expense. Thereafter, any insurance
continuation for which Campbell is eligible will be at Campbell’s expense.

Any severance payable as set forth in paragraph 5.(a)(1) above will be paid to
Campbell in a lump sum on the first day of the seventh month following
Campbell’s “separation from service” as determined under Section 409A of the
Internal Revenue Code, but not earlier than expiration of any applicable
rescission periods.
     b. Acknowledgement of Severance Amount. Campbell acknowledges that the
consideration provided for in paragraph 5.(a) is a restatement of the severance
pay to which he is eligible under the Letter Agreement and is not in addition to
what is provided for in the Letter Agreement. Campbell and the Company agree
that Campbell did not earn any incentive bonus payments within the twelve-month
period preceding the Separation Date and that therefore any severance payable
under paragraph 5.(a)(1) will equal Campbell’s annual base salary of
$450,000.00.
6. Proprietary Information and Inventions Agreement. Campbell acknowledges
entering into the PIIA as a condition of the Company’s entering into the Letter
Agreement and Campbell hereby reaffirms his commitments and obligations under
the PIIA. Nothing in this Agreement is intended to modify, amend, cancel or
supersede the PIIA in any manner, and the parties agree that the PIIA continues
in full force and effect now and following the Separation Date.
7. Equity-Based Interests. Campbell agrees and acknowledges that the stock
options, restricted stock and restricted stock units listed on Exhibit C
attached to this Agreement reflect his only equity-

4



--------------------------------------------------------------------------------



 



based interests with the Company and that such equity-based interests will
continue in effect during the Transition Period and thereafter only to the
extent reflected in the applicable written stock option, restricted stock and/or
restricted stock unit agreements and plans.
8. Confidentiality. The provisions of this Agreement, the Release and the Second
Release (collectively “Confidential Separation Information”) will be treated by
Campbell as confidential. Accordingly, Campbell will not disclose Confidential
Separation Information to anyone at any time, except it will not be a violation
of this Agreement for Campbell to disclose Confidential Separation Information
to his immediate family, his attorneys, his accountants or tax advisors, or his
financial planners.
9. Indemnification. Notwithstanding Campbell’s resignation as an officer of the
Company or termination of his employment upon the conclusion of the Transition
Period, with respect to events that occurred during his tenure as an employee or
officer of the Company, Campbell will be entitled, as a former employee or
officer of the Company, to the same rights that are afforded to other current or
former employees or officers of the Company, now or in the future, to
indemnification and advancement of expenses as provided in the charter documents
of the Company and under applicable law, and to indemnification and a legal
defense to the extent provided from time to time to current officers by any
applicable general liability and/or directors’ and officers’ liability insurance
policies maintained by the Company.
10. Records, Documents, and Property. Campbell acknowledges and represents that
he will deliver to the Company on or before the Separation Date all Company
records and any and all Company property in his possession or under his control,
including without limitation, manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
data, tables, or calculations and all copies thereof, documents that in whole or
in part contain any trade secrets or confidential, proprietary, or other secret
information of the Company and all copies thereof, and keys, access cards,
access codes, source codes, passwords, credit cards, personal computers,
telephones, and other electronic equipment belonging to the Company.

5



--------------------------------------------------------------------------------



 



11. Non-disparagement. Campbell will not disparage the reputation, character,
image, products, or services of the Company, or the reputation or character of
the Company’s employees, directors or officers. The Company will not authorize
or encourage any employee of the Company to disparage Campbell’s reputation,
image or character. Nothing in this Agreement is intended to prevent or
interfere with any party making any required or reasonable communications with,
or providing information to, any governmental, law enforcement, or stock
exchange agency or representative, or in connection with any governmental
investigation, court, administrative or arbitration proceeding.
12. Cooperation.
     a. Agreement to Assist and Cooperate. At the Company’s reasonable request
and upon reasonable notice, Campbell will, from time to time and without further
consideration, during and following the Transition Period, timely execute and
deliver such acknowledgements, instruments, certificates, and other ministerial
documents (including without limitation, certification as to specific actions
performed by Campbell in his capacity as an officer of the Company) as may be
necessary or appropriate to formalize and complete the applicable corporate
records. In addition, at the Company’s reasonable request and upon reasonable
notice, Campbell will, from time to time and without further consideration,
during and following the Transition Period discuss and consult with the Company
regarding business matters that he was directly and substantially involved with
while employed by or otherwise providing services to the Company.
     b. Claims Involving the Company. Campbell agrees that he will, at any
future time, be available upon reasonable notice from the Company, with or
without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that Campbell has
or may have knowledge of by virtue of his employment by or service to the
Company or any related entity. In performing his obligations under this
subparagraph 12.(b) to testify or otherwise provide information, Campbell will
honestly, truthfully, forthrightly, and completely provide the information
requested. Campbell will comply with this Agreement upon notice from the Company
that the Company or its attorneys believe

6



--------------------------------------------------------------------------------



 



that his compliance would be helpful in the resolution of an investigation or
the prosecution or defense of claims. In the event that Campbell’s services
under this subparagraph 12.(b) exceed five (5) hours in any calendar month
following the conclusion of the Transition Period, the Company shall compensate
Campbell for such additional services at the hourly rate of $200.00.
13. Taxes. The Company may take such action as it deems appropriate to insure
that all applicable federal, state, city and other payroll, withholding, income
or other taxes arising from any compensation, benefits or any other payments
made pursuant to this Agreement, and in order to comply with all applicable
federal, state, city and other tax laws or regulations, are withheld or
collected from Campbell. This Agreement is intended to satisfy or be exempt from
the requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code
of 1986, as amended including current and future guidance and regulations
interpreting such provisions. Campbell acknowledges and agrees that the Company
has made no assurances or representations to him regarding the tax treatment of
any consideration provided for in this Agreement and that the Company has
advised him to obtain his own personal tax advice. Except for any tax amounts
withheld by the Company from the payments or other consideration hereunder and
any employment taxes required to be paid by the Company, Campbell shall be
responsible for payment of any and all taxes owed in connection with the
consideration provided for in this Agreement.
14. Full Compensation. Campbell understands that the payments and other
consideration provided by the Company under this Agreement will fully compensate
Campbell for and extinguish any and all of the potential claims Campbell is
releasing in the Release or will release in the Second Release, including
without limitation, any claims for attorneys’ fees and costs and any and all
claims for any type of legal or equitable relief. The payments and other
consideration provided hereunder will be made in lieu of any further payments or
compensation that Campbell would otherwise be entitled to receive as an employee
of the Company.
15. No Admission of Wrongdoing. Campbell understands that this Agreement does
not constitute an admission that the Company has violated any local ordinance,
state or federal statute, or principle of common law, or that the Company has
engaged in any unlawful or improper conduct toward Campbell.

7



--------------------------------------------------------------------------------



 



Campbell will not characterize this Agreement or the payment of any money or
other consideration in accordance with this Agreement as an admission that the
Company has engaged in any unlawful or improper conduct toward him or treated
him unfairly.
16. Authority. Campbell represents and warrants that he has the authority to
enter into this Agreement, the Release and the Second Release, and that no
causes of action, claims, or demands released pursuant to this Agreement, the
Release or the Second Release have been assigned to any person or entity not a
party to this Agreement, the Release or the Second Release.
17. Legal Representation. Campbell acknowledges that he has been advised by the
Company to consult with his own attorney before executing this Agreement, the
Release and the Second Release, that he has had a full opportunity to consider
this Agreement, the Release and the Second Release, that he has had a full
opportunity to ask any questions that he may have concerning this Agreement, the
Release and the Second Release, or the settlement of his potential claims
against the Company, and that he has not relied upon any statements or
representations made by the Company or its attorneys, written or oral, other
than the statements and representations that are explicitly set forth in this
Agreement, the Release, the Second Release, the PIIA Agreement, the Letter
Agreement, the stock option agreements between Campbell and the Company and any
qualified employee benefit plans sponsored by the Company in which Campbell is a
participant.
18. Assignment. This Agreement is binding on Campbell and on the Company and its
successors and assigns. The rights and obligations of the Company under this
Agreement may be assigned to a successor, including, but not limited to, a
purchaser of all or substantially all of the business or assets of the Company.
No rights or obligations of Campbell hereunder may be assigned by Campbell to
any other person or entity.
19. Entire Agreement. This Agreement, the Release, the Second Release, the PIIA,
the Letter Agreement, any equity agreements between Campbell and the Company,
and any qualified employee benefit plans sponsored by the Company in which
Campbell is a participant are intended to define the full extent of the legally
enforceable undertakings of the parties, and no promises or representations,
written

8



--------------------------------------------------------------------------------



 



or oral, that are not set forth explicitly in this Agreement, the Release, the
Second Release, the PIIA, the Letter Agreement, and the equity agreements
between Campbell and the Company, or any qualified employee benefit plans
sponsored by the Company in which Campbell is a participant are intended by
either party to be legally binding. Except as specifically provided herein, this
Agreement supercedes any and all prior agreements or understandings between the
parties, including the Management Agreement which shall terminate and have no
further force and effect as of the Effective Date.

20. Dispute Resolution.
     a. Jurisdiction and Venue. Campbell and the Company consent to jurisdiction
of the courts of the State of Minnesota and/or the United States District Court,
District of Minnesota, for the purpose of resolving all issues of law, equity,
or fact arising out of or in connection with this Agreement, the Release or the
Second Release. Any action involving claims of a breach of this Agreement, the
Release or the Second Release must be brought in such courts. Each party
consents to personal jurisdiction over such party in the state and/or federal
courts of Minnesota and hereby waives any defense of lack of personal
jurisdiction or inconvenient forum. Venue, for the purpose of all such suits in
state court, will be in Hennepin County, State of Minnesota.
     b. Waiver of Jury Trial. To the maximum extent permitted by law, Campbell
and the Company waive any and all rights to a jury trial with respect to any
dispute arising out of or relating to this Agreement, the Release or the Second
Release.
21. Headings. The descriptive headings of the paragraphs and subparagraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.
22. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

23. Governing Law. This Agreement, the Release and the Second Release will be
interpreted and construed in accordance with, and any dispute or controversy
arising from any breach or asserted breach

9



--------------------------------------------------------------------------------



 



of this Agreement, the Release or the Second Release, will be governed by the
laws of the State of Minnesota.
     IN WITNESS WHEREOF, the parties have executed this Transition Agreement on
the date stated below.

                Dated: November 16, 2009  /s/ Michael H. Campbell       Michael
H. Campbell            Dated: November 16, 2009   FAIR ISAAC CORPORATION
      BY:  /s/ Mark N. Greene         Its:  Chief Executive Officer

10